Name: Council Directive 85/536/EEC of 5 December 1985 on crude-oil savings through the use of substitute fuel components in petrol
 Type: Directive
 Subject Matter: energy policy;  EU institutions and European civil service;  oil industry
 Date Published: 1985-12-12

 Avis juridique important|31985L0536Council Directive 85/536/EEC of 5 December 1985 on crude-oil savings through the use of substitute fuel components in petrol Official Journal L 334 , 12/12/1985 P. 0020 - 0022 Spanish special edition: Chapter 12 Volume 5 P. 0014 Portuguese special edition Chapter 12 Volume 5 P. 0014 Finnish special edition: Chapter 12 Volume 2 P. 0073 Swedish special edition: Chapter 12 Volume 2 P. 0073 *****COUNCIL DIRECTIVE of 5 December 1985 on crude-oil savings through the use of substitute fuel components in petrol (85/536/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, pursuant to Article 2 of the Treaty, the Community has as its task to promote throughout the Community a harmonious development of economic activities, a continuous and balanced expansion and an increase in stability; Whereas, in the present energy situation, a reduction in the Community's dependence upon imported crude oil will contribute effectively to the attainment of these objectives; Whereas the reduction and elimination of lead in petrol may be partly offset by the use of substitute fuel components in petrol and whereas such components may also help to reduce over-consumption of crude oil necessary in refining to produce lead-free petrol; Whereas petrol used for the propulsion of vehicles powered by internal combustion spark-ignited engines is an important sector of oil consumption in the Community; Whereas the use of crude oil to manufacture petrol for vehicles propelled by internal combustion spark-ignited engines can be reduced through blending hydrocarbon petrol with substitute fuel components; Whereas the increasingly complex refining process and the creation of petro-chemical products require that such products be intended, as far as possible, for a proper use and whereas it is desirable to establish rules to that effect; Whereas these substitute fuel components can be produced from raw materials other than crude oil both inside and outside the Community, thereby broadening the raw materials base for the production of fuels for use in internal combustion spark-ignited engines; Whereas the distribution and use of petrol blended with substitute fuel components as defined by this Directive require no, or only minor, modifications to existing petrol distribution systems and no modification to existing vehicles propelled by internal combustion spark-ignited engines designed to operate on petrol; Whereas the distribution and combustion of blends as defined by this Directive carries no safety, health or environmental risks significantly different from those of petrol currently sold for motor vehicles in the Community; Whereas the objective of saving crude oil makes it desirable that no obstacles be placed in the way of the manufacture, distribution, sale and use of suitable blends for the propulsion of vehicles powered by internal combustion spark-ignited engines; Whereas cross-border traffic requires that motorists be offered suitable fuels for their motor vehicles everywhere in the Community and that potential users be able to distinguish between fuels covered by this Directive and others which can be used only in specifically designed or adapted vehicles; Whereas scientific and technical developments may make it appropriate to modify the Annex to this Directive; whereas a procedure should be set up so that such modifications may be made; Whereas the Treaty has not provided the necessary powers other than those of Article 235, HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall not prevent, restrict or discourage, on the grounds of oxygenate content, the production, marketing and free movement of blended petrol containing organic oxygenate compounds which comply with the Annex and which do not exceed the limits stipulated in column A of Section II of that Annex. Such blended fuels must be usable in complete safety and with similar performance to petrol used in vehicles propelled by internal combustion spark-ignited engines currently in use or being offered for sale without requiring any modification to such vehicles. Article 2 For the purposes of this Directive, 'petrol' means any mixture consisting essentially of liquid hydrocarbons suitable for the operation of internal combustion spark-ignited engines. Article 3 Pumps for the sale of motor fuels to the general public which dispense motor fuels containing organic oxygenate compounds in proportions higher than the limits set in column B of Section II of the Annex shall be very clearly marked accordingly to take account in particular of variations in the calorific value of such fuels. Article 4 The Annex may be amended in accordance with the procedure laid down in Articles 5 and 6. Article 5 1. A Committee on the Adaptation of the Annex to Scientific and Technical Progress, hereinafter referred to as the 'Committee', shall be established. 2. The Committee shall also be empowered to examine substitute fuel components not covered by this Directive but without having recourse to the pocedure set out in Article 6. 3. The Committee shall consist of representatives of the Member States, with a Commission representative as chairman. It shall be convened by the chairman, either on his own initiative or at the request of the representative of a Member State. 4. The Committee shall adopt its own rules of procedure. Article 6 1. Where the procedure laid down in this Article is to be followed, the Chairman shall refer the matter to the Committee, either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by a majority of 45 votes, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) The Commission shall adopt the intended measures when they are in accordance with the Committee's opinion; (b) Where the intended measures are not in accordance with the opinion of the Committee, or in the absence of any opinion, the Commission shall forthwith submit to the Council a proposal relating to the measures to be taken. The Council shall act on a qualified majority. If, on the expiry of three months from the date on which the matter was referred to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately. Article 7 1. Member States shall bring into force the laws, regulations and administrative provisions, including those referring to the test and measuring methods in the context of the Annex, necessary to comply with this Directive by 1 January 1988. They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive. Article 8 This Directive is addressed to the Member States. Done at Brussels, 5 December 1985. For the Council The President J.-C. JUNCKER (1) OJ No C 229, 2. 9. 1982, p. 4. (2) OJ No C 96, 11. 4. 1983, p. 89. (3) OJ No C 33, 7. 2. 1983, p. 1. ANNEX I. DEFINITIONS Methanol, ethanol, iso-propyl alcohol (propan-2-o1), butyl alcohol (butan-1-ol), secondary butyl alcohol (butan-2-ol), tertiary butyl alcohol (TBA 2-methyl propan-2-ol), iso-butyl alcohol (2-methyl-1-propanol), other mono-alcohols with a final distillation point no higher than the final distillation point laid down in national specifications or, where these do not exist, in industrial specifications for motor fuels, and methyl tertiary butyl ether (MTBE tert-butoxymethane) and tertiary amyl-methyl ether (TAME 2-methoxy-2-methyl butane), ethyl tertiary butyl ether (ETBE 2-ethoxy-2-methyl propane) and other ethers (R1-O-R2) with a final distillation point no higher than the final distillation point laid down in national specifications or, where these do not exist, in industrial specifications for motor fuels, whose molecules containing five or more carbon atoms are currently acceptable organic oxygenates for use as substitute fuel components and/or stabilizing agents for motor fuel. Mixtures of these compounds are also acceptable. The term 'stabilizing agents' refers to certain of the substances referred to in the first sub-paragraph added to assist in the prevention of phase separation of petrol/substitute fuel component blends. II. COMPOSITION OF BLENDS In accordance with Article 1, Member States must permit, for the proportions by volume of organic oxygenate compounds in fuel blends, those not exceeding limits indicated in column A. Member States may authorize proportions of organic oxygenate compounds higher than those limits. The requirement for marking at the pumps prescribed by Article 3 applies to proportions of organic oxygenate compounds higher than the limits indicated in column B. 1.2.3 // // // // // A // B // // // // Methanol, suitable stabilizing agents must be added (1) // 3 % vol // 3 % vol // Ethanol, stabilizing agents may be necessary (1) // 5 % vol // 5 % vol // Iso-propyl alcohol // 5 % vol // 10 % vol // TBA // 7 % vol // 7 % vol // Iso-butyl alcohol // 7 % vol // 10 % vol // Ethers containing five or more carbon atoms per molecule (1) // 10 % vol // 15 % vol // Other organic oxygenates defined in section 1 // 7 % vol // 10 % vol // Mixture of any organic oxygenates (2) defined in section 1 // 2,5 % oxygen weight, not exceeding the individual limits fixed above for each component // 3,7 % oxygen weight, not exceeding the individual limits fixed above for each component // // // (1) In accordance with national specifications or, where these do not exist, industrial specifications. (2) Acetone is authorized up to 0,8 % by volume when it is present as a by-product of the manufacture of certain organic oxygenate compounds. The use of components other than those specified in Section I as additives at concentrations below 0,5 % in total is not affected by this Directive. III. REQUIREMENTS Technical specifications for current motor fuels are defined at present in Member States by national standards or, where these do not exist, by industrial specifications. Petrol blended with organic oxygenate compounds will have to conform with the technical specifications that apply to the types of fuels that the blends are intended to replace. In addition, specifications relating to properties that are peculiar to blends of petrol and organic oxygenate compounds (for example, water tolerance, hygroscopicity, material compatibility and detrimental impurities, including organic acid content, copper content, etc.) will be considered and may be laid down for these blends by the appropriate standards organizations or, where these do not exist, by industrial organizations.